Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group V, Claims 1, 10, 12-15, 41, and 42, in the reply filed 7/25/2022 is acknowledged.  The traversal is on the ground(s) that there is unity of invention a posteriori because the cited references do not teach at least “segmentation mask…,” (Remarks Pp. 13). This is not persuasive because per Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the cited limitation has no patentable weight. None of the limitations contingent on a condition carry patentable weight because the condition need not be satisfied. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “transforming feature layers,” which is not a term of art and not defined in the specification. The function and the structure of the limitation are unclear and therefore the scope of the claim is undefined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. This can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail. The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (MPEP 2161.01 (I)). 
Claims 14-15 recite deriving a “confidence” for the azimuth angle, described verbatim in the specification at Pp. 16 lines 19-24. The specification does not explain how the confidence is derived. One of ordinary skill in the art would not understand how the inventor intends to derive the confidence, therefore Claims 14-15 lack written description support. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 41 are rejected under 35 U.S.C. 102(a)(2) for being anticipated by Jacobs (US PG Publication 2020/0242788).

	Regarding Claim 1, Jacobs (US PG Publication 2020/0242788) discloses a computer-implemented method (method of Fig. 9) performable with an imaging device (performed by computing device of Fig. 2 [0053]), the method comprising:
	causing at least one processor to select a frame (scene 400, Fig. 4) from a video feed output during a movement of the imaging device (disparity can arise from the difference in viewpoints [0069]) relative to a body part (camera 402 may capture a series of images of scene 400 over a short duration [0078]);
	causing the at least one processor to detect the body part in the frame (detect person [0114]) with at least one neural network (using a neural network [0114]) trained to apply transforming feature layers to the frame and output predictions for the body part based on a layer of the transforming feature layers (scanning layers of input image 800 to detect a face or other portions of person 802 [0114]);
if the body part is detected (assume not detected), causing the at least one processor to perform a first process comprising:
	calculating an azimuth angle of the imaging device relative to the body part with the at least one neural network, wherein the at least one neural network is further trained to map pose segments onto the frame and output predictions for the azimuth angle based on a pose segment of the pose segments;
	calculating a metering region for the body part with the at least one neural network, wherein the at least one neural network is further trained to define a segmentation mask for the body part in the frame and output predictions for the metering region based on the segmentation mask;
	and measuring a motion characteristic of the movement (The broadest reasonable interpretation of a method (or process) claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. “[C]alculating...” through “measuring…” of the instant claim are contingent on the body part being detected, therefore the broadest reasonable interpretation of the claim is that these steps are not performed. MPEP 2111.04 citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016));
	causing the at least one processor to qualify the frame (determine whether to capture image automatically [0050]) based on at least the azimuth angle, the motion characteristic, or both (upon moving digital camera device 100 a predetermined distance [0050]);
	and if the frame is qualified (assume not qualified), causing the at least one processor to perform a second process comprising:
	adjusting at least one setting of the imaging device based on the metering region;
	capturing an image of the body part with the imaging device based on the at least one setting;
	identifying a location of the image relative to the body part based on the azimuth angle;
	and associating the image with a reference to the location (The broadest reasonable interpretation of a method (or process) claim having contingent limitations does not include steps that are not required to be performed because the condition(s) precedent are not met. “[A]djusting...” through “associating…” of the instant claim are contingent on the frame being qualified, therefore the broadest reasonable interpretation of the claim is that these steps are not performed. MPEP 2111.04 citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).

	Regarding Claim 41, Claim 41 is rejected on the grounds provided in Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12, 13 are rejected under 35 U.S.C. 103 for being obvious in view of Jacobs (US PG Publication 2020/0242788) modified by Liu (US PG Publication 2018/0293756).

	Regarding Claim 10, Jacobs (US PG Publication 2020/0242788) discloses the method of claim 1.
Jacobs (US PG Publication 2020/0242788) does not disclose, but Liu (US PG Publication 2018/0293756) teaches wherein calculating the azimuth angle (infer pose, step 470, Fig. 4) comprises:
	calculating first predictions of the azimuth angle with a first prediction process utilizing the second neural network (pose from CNN, step 410, Fig. 4);
	calculating second predictions of the azimuth angle with a second prediction process that is different from the first prediction process (inertial measurement, step 414, Fig. 4);
	and calculating the azimuth angle based on the first predictions and the second predictions (combine CNN pose and inertial measurement to infer pose, steps 430-465, Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Jacobs with the teachings of Liu because Liu’s method can infer the pose of the device with greater accuracy and without the drift error endemic in inertial measurement, with constant computational time and cost (Liu [0018]), improving the baseline calculation of Jacobs and enabling a more accuracy depth map recovery. 

Regarding Claim 12, Jacobs (US PG Publication 2020/0242788) discloses the method of claim 10. 
Jacobs (US PG Publication 2020/0242788) does not disclose, but Liu (US PG Publication 2018/0293756) teaches wherein the second prediction process is based on at least:
	an output from a measurement unit of the imaging device;
	a simultaneous localization and mapping algorithm;
	or both (inertial measurement, Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Jacobs with the teachings of Liu because Liu’s method can infer the pose of the device with greater accuracy and without the drift error endemic in inertial measurement, with constant computational time and cost (Liu [0018]), improving the baseline calculation of Jacobs and enabling a more accuracy depth map recovery. 

	Regarding Claim Jacobs (US PG Publication 2020/0242788), Jacobs (US PG Publication 2020/0242788) discloses the method of claim 10.
Jacobs (US PG Publication 2020/0242788) does not disclose, but Liu (US PG Publication 2018/0293756) teaches wherein:
	the first predictions are generated at a first rate;
	the second predictions are generated at a second rate;
	and the first rate is different from the second rate (Inertial measurement 315 records may be obtained at a higher rate than images [0047]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Jacobs with the teachings of Liu because Liu’s method can infer the pose of the device with greater accuracy and without the drift error endemic in inertial measurement, with constant computational time and cost (Liu [0018]), improving the baseline calculation of Jacobs and enabling a more accuracy depth map recovery. 

Claim(s) 42 is rejected under 35 U.S.C. 103 for being obvious in view of Jacobs (US PG Publication 2020/0242788) modified by Hare (US PG Publication 2016/0284123).

	Regarding Claim 42, Jacobs (US PG Publication 2020/0242788) discloses the method of claim 1, further comprising:
Jacobs (US PG Publication 2020/0242788) does not disclose, but Hare (US PG Publication 2016/0284123) teaches causing at least one processor to output positioning instructions (movement instruction [0068]) for guiding the movement (directing the movement [0068]);
	and causing the at least one processor to initiate the video feed during the movement (rendering field of view of image capture device [0060]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Jacobs with the teachings of Hare because Hare provides instructions for aiding the user in reconstructing a 3D model of a scene being captured, and permits the untrained user to create 3D models [0033]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200364554 A1 – Neural network + IMU for camera pose
US 20210174539 A1 –camera pose
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485